1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     AMELIA L. BIZZARO
3
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    amelia_bizzaro@fd.org

8    Attorneys for Petitioner Gladys Perez

9
                           UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA
11

12   GLADYS PEREZ,                           Case No. 2:14-CV-02087-APG-PAL

13               Petitioner,                 Unopposed Motion for Extension of
                                             Time to File Opposition to Motion to
14         v.
                                             Dismiss
15   STATE OF NEVADA,
                                             (First Request)
16               Respondents.
                                                       ORDER
17

18

19

20

21

22

23

24

25

26
1                                  Points and Authorities
2          Petitioner Gladys Perez respectfully asks this Court to enter an Order
3    extending her deadline to file an opposition to motion to dismiss by 30 days until
4    April 3, 2019. The respondents do not oppose this request.
5          Perez filed her counseled, amended petition on June 13, 2018,1 and the state
6    moved to dismiss it on January 25, 2019.2 Perez filed a Rule 25 Motion to Substitute
7    Respondents on January 28, 2019.3 The state opposed it on February 11, 2019,4
8    making Perez’s Reply due February 19, 2019.5 Perez sought and received one
9    extension to file her reply, and timely filed it on February 26, 2019.6
10         Counsel was out of the office for several days in the last month for both
11   personal and profession reasons. On February 13-14, 2019, counsel was in San
12   Francisco to argue Hanson v. Baker, in the Ninth Circuit. Counsel returned to the
13   office February 15, but was out of the office on February 18, part of February 19,
14   2019, and March 1, 2019.=
15         Undersigned counsel and her team have identified witnesses we wish to
16   interview in support of Perez’s Opposition regarding tolling and possibly other
17   defenses. Some of these witnesses are incarcerated and counsel’s investigator
18   reached out to the prison two weeks ago to request a visit. Those visits have been
19   scheduled for tomorrow and counsel anticipates follow up meetings may be
20   necessary.
21

22

23         1 ECF No. 27.
           2 ECF No. 34.
24
           3 ECF No. 40.
25
           4 ECF No. 84.
26         5 See LR 7-2(b) (providing seven days to file a reply after service of the
     response).
           6 ECF No. 87.



                                                 2
1           This requested extension will give counsel and her team the time necessary
2    to complete their tolling investigation and to draft and file Perez’s response.The
3    additional period of time is necessary in order to effectively and thoroughly
4    represent Perez. This motion is not filed for the purposes of delay but in the
5    interests of justice, as well as in the interests of Perez.
6           On March 4, 2019, counsel e-mailed Deputy Attorney General Ashely A.
7    Balducci regarding this request. She responded that she does not object.
8
            Dated March 4, 2019
9
                                                       Respectfully submitted,
10

11                                                     RENE L. VALLADARES
                                                       Federal Public Defender
12
                                                       /s/Amelia L. Bizzaro
13
                                                       AMELIA L. BIZZARO
14                                                     Assistant Federal Public Defender
15

16                                                     IT IS SO ORDERED:

17

18                                                     ______________________________
                                                       ANDREW P. GORDON, United States
19                                                     District Judge

20                                                               3/5/2019
                                                       Dated: ________________________
21

22

23

24

25

26




                                                   3
